Case 5:21-cv-01786-EEF-MLH Document 12 Filed 09/03/21 Page 1 of 1 PageID #: 52




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

ZAMICK TANNARPATA MILHOUSE                         CIVIL ACTION NO. 21-cv-1786

VERSUS                                             JUDGE FOOTE

MORGAN PALMER, ET AL.                              MAGISTRATE JUDGE HORNSBY


                                      JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

       It is ordered that this civil action is DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. § 1915(e)(2)(B) because all claims presented in the complaint are

frivolous or malicious or fail to state a claim on which relief may be granted.

       All other pending motions are DENIED AS MOOT.
                                                                            3rd
       THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
      September
of ___________________, 2021.

                                               _________________________________
                                                     ELIZABETH E. FOOTE
                                                UNITED STATES DISTRICT JUDGE
